Citation Nr: 0407412	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-36 052	)	DATE
	)
	)


THE ISSUE

Whether the May 1987 rating decision which denied entitlement 
to service connection for a nervous condition contains clear 
and unmistakable error.



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The appellant served on active duty from October 1963 to May 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision from the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.



FINDINGS OF FACT

1.  In a May 1987 rating action, the MROC denied entitlement 
to service connection for a nervous condition; a timely 
appeal was not perfected.

2.  The record does not demonstrate that incorrect facts were 
before the MROC in May 1987, and the MROC did not make any 
error of fact or law that, had it not been made, would have 
manifestly changed the outcome of the decision at the time it 
was made.  



CONCLUSION OF LAW

The unappealed May 1987 rating action, wherein the MROC 
denied entitlement to service connection for a nervous 
disorder, did not contain clear and unmistakable error.  38 
U.S.C.A. §§ 105, 310, 311 (West 1982); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.303 (1986); 38 C.F.R. § 3.105(a) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West 2002), are not applicable to claims 
alleging clear and unmistakable error (CUE).  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

A review of the record reflects that the appellant originally 
sought service connection for a nervous 
condition/neuropsychiatric disability in November 1986.  On 
his VA Form 21-526, Veteran's Application for Compensation or 
Pension, the appellant reported being hospitalized at a VA 
medical center from October 1986 to the present.  The VA form 
provides space for reporting the names and addresses of 
treating physicians and hospitals since discharge from 
service.  The appellant did not report any other treating 
physicians or hospitals.  

Service medical records demonstrate that upon enlistment 
examination the appellant's systems were clinically evaluated 
as normal.  Relevant clinical records demonstrate that in 
October 1963, the appellant complained of being nervous and 
shaky.  It was noted that he had a history of hypoglycemia.  
An impression of an anxiety reaction was noted.  In November 
1964, the appellant complained of feeling very nervous.  A 
December 1964 psychiatric evaluation demonstrates a diagnosis 
of schizoid personality.  It was noted that the appellant 
reported hating the military and being unable to adjust to 
military life.  The appellant was described as alert, 
coherent, oriented and cooperative during the examination.  
His affect was appropriate and speech patterns were normal.  
Thought processes were intact and there was no indication of 
delusions or hallucinations.  There was no evidence of gross 
organicity, intellectual impairment or overt psychosis.  The 
examining psychiatrist noted that the veteran demonstrated a 
long-standing personality disorder which made his adjustment 
to the military very difficult.  Another clinical record 
dated in December 1964 reflects a diagnosis of passive 
aggressive reaction, manifested by immature and childish 
impulsive behavior.  In his April 1965 report of medical 
history, the veteran reported experiencing depression or 
excessive worry and nervous trouble.  Upon separation 
examination dated in April 1965, a schizoid personality was 
noted.  

A VA discharge summary dated December 1986 is of record.  The 
discharge summary indicates that the appellant was admitted 
on a voluntary basis complaining of an alcohol problem.  The 
appellant indicated that he wanted to go through the drug and 
alcohol program.  The discharge summary further reflects that 
the appellant was discharged as Irregular for disciplinary 
reasons as of December 8, 1986.  It was noted that he was 
considered competent and able to engage in gainful 
employment.  Diagnoses of rehabilitation procedure, 
specialized, alcohol, and alcohol dependence, continuous, 
were also noted.  

In a May 1987 rating decision, the MROC denied entitlement to 
service connection for a nervous condition.  The MROC noted 
the aforementioned evidence and found that in the absence of 
evidence of a chronic acquired neuropsychiatric disorder at 
the time of the appellant's most recent hospitalization or 
during his military service, and with evidence of a 
personality disorder during service, service connection could 
not be granted.  The veteran was notified of that decision in 
June 1987.  The appellant now contends that the May 1987 
rating decision denying entitlement to service connection for 
a nervous condition was clearly and unmistakably erroneous.  

The law grants a period of one year from the date of the 
notice of the result of the initial rating decision for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or CUE.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.105(a), 20.302, 
20.1103 (2003).  Where evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  See 38 C.F.R. § 3.105(a).

The Unites States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc)).



In addition, the Court has explained that, when a claim for 
CUE is stated,

	[i]t must always be remembered that CUE is a very 
specific 
	and rare kind of 'error.'  It is the kind of error, of 
fact or law, 
	that when called to the attention of the later reviewers 
compels 
	the conclusion, to which reasonable minds could not 
differ, that 
	the result would have been manifestly different but for 
the error.  
	Thus, even where the premise of error is accepted, if it 
is not 
	absolutely clear that a different result would have 
ensued, the 
	error complained of cannot be, ipso facto, clear and 
unmistakable 
	error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); en 
banc 
	review denied, February 2, 1994.

Moreover, the Court noted that there is a presumption of 
validity to otherwise final decisions such that, where such 
decisions are collaterally attacked (as in the case of a CUE 
claim), the presumption is even stronger.  Fugo v. Brown, 6 
Vet. App. at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' be considered valid 
CUE claims."  Fugo v. Brown, 6 Vet. App. at 44.

In view of the standard that error must be undebatable and 
about which reasonable minds cannot differ, the benefit of 
the doubt rule of 38 U.S.C.A. § 5107 (West 2002) can never be 
applicable in a claim of CUE.  Cue either exists undebatably 
or there is no CUE within the meaning of 38 C.F.R. § 
3.105(a).  See also Russell v. Principi, 3 Vet. App. at 314.

In the present case, the record reflects that the appellant 
failed to perfect an appeal of the May 28, 1987 rating 
decision, which denied entitlement to service connection for 
a nervous condition.  Thus, that decision became final and 
may be revised only if CUE is found.  38 C.F.R. § 3.105. 

In support of his claim that the May 1987 rating decision 
contains CUE, the appellant and his representative have made 
several arguments.  The appellant argues that the MROC failed 
to correctly apply 38 U.S.C. §§ 105(a) and 1111 in the 
adjudication of the appellant's claim in that he was entitled 
to a presumption of service connection and a presumption of 
soundness.  The appellant alternatively argues that the MROC 
failed to fully and sympathetically develop the appellant's 
claim for "service connection for Bipolar Disorder" (See 
Appellant's Formal Claim, received July 2002) prior to 
adjudication on the merits pursuant to Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

In considering the appellant's CUE claim, the Board must 
review the evidence which was of record at the time of the 
May 1987 rating decision and apply the law as it existed at 
that time.  A determination of clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed decision.  See Eddy v. Brown, 9 
Vet. App. 52, 57 (1996).  The evidence of record at the time 
of the May 1987 rating decision included service medical 
records and a December 1986 VA discharge summary.  A review 
of the May 1987 rating decision reflects that this evidence 
was considered by the MROC.  

The Board notes that the May 1987 rating decision denied the 
appellant's claim on the basis that there was no evidence of 
a chronic acquired neuropsychiatric disability in the most 
recent medical evidence or during service.  The rating 
decision stated that there was evidence of a personality 
disorder during service.  In regard to 38 U.S.C. § 1111 
(which was codified at 38 U.S.C. § 311 at the time of the May 
1987 rating decision), the appellant's entrance examination 
to service is of record and makes no findings of a 
psychiatric disability.  Furthermore, the May 1987 rating 
decision contains no mention of or finding that the appellant 
had a pre-existing psychiatric disability at the time he 
entered the service.  Thus, the Board finds no basis to 
conclude that this statutory provision was incorrectly 
applied, as the appellant's claim was not denied on the 
grounds that he had a preexisting psychiatric disability or 
that the presumption of soundness had been rebutted. 

The appellant contends that the statutory presumption of 
service connection found in 38 U.S.C. § 105 provides him with 
the benefit of not having to submit competent medical 
evidence of an etiological link between his Bipolar disorder 
and his period of active service.  (See Appellant's Formal 
Claim, received July 2002).  However, the appellant fails to 
recognize that the post-service medical evidence at the time 
of the May 1987 rating decision contained no diagnosis of a 
Bipolar disorder or any other psychiatric disability.  There 
was no medical evidence of any psychiatric treatment or 
diagnoses during the time from the appellant's discharge from 
service in 1965 to the time of the May 1987 rating decision, 
a period of more than twenty years.  The first post-service 
medical evidence demonstrating a diagnosis of Bipolar 
disorder, or any psychiatric disability, is a VA discharge 
summary dated in December 1988, over a year after the May 
1987 rating decision.  It is axiomatic that that evidence 
cannot be used in determining whether the rating decision of 
May 1987 contained CUE.  See Eddy v. Brown, 9 Vet. App. 52 
(1996).  

Thus, even assuming that the MROC committed error in failing 
to consider or properly apply 38 U.S.C. §§ 105(a) and 1111, 
it cannot be said that the outcome would have been manifestly 
different as the medical evidence of record at the time of 
the May 1987 rating decision failed to demonstrate any 
current psychiatric disability.  The December 1986 VA 
discharge summary noted only diagnoses related to alcohol, 
and the appellant did not identify any other medical 
treatment following discharge from service.  Thus, the record 
demonstrated no evidence of any treatment or diagnoses of a 
psychiatric condition at any time since the appellant's 
discharge from service, more than twenty years earlier.  
Congress has specifically limited entitlement to service 
connection for diseases and injuries to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 310 
(West 1982); 38 C.F.R. § 3.303 (1986).  There can be no 
presumption of service connection where there is no medical 
evidence of a current psychiatric disability.  

The appellant's alternative argument is that the May 1987 
rating decision is not final because the MROC failed to fully 
and sympathetically develop the veteran's claim to its 
optimum prior to adjudication pursuant to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The appellant 
argues that the MROC failed to fully develop the veteran's 
claim for service connection for a chronic acquired 
psychiatric disorder to its optimum before deciding it on the 
merits because VA should have obtained a medical opinion as 
to whether the veteran suffered from a current psychiatric 
disability.  (See Appellant's Formal Claim, received July 
2002 and Notice of Disagreement, dated in August 2003).

In Roberson, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) reiterated that VA's breach 
of the duty to assist could not form the basis of a CUE 
claim.  See also Hayre v. West, 188 F.3d 1327 1332-33 (Fed. 
Cir. 1999); 38 C.F.R. § 20.1403(d)(2) (2003).  The Federal 
Circuit noted that VA's duty to assist a claimant in 
developing facts pertinent to the claim is separate from VA's 
mandate to fully develop the veteran's claim.  The Federal 
Circuit went on to hold that in order to develop a claim "to 
its optimum," VA must determine all potential claims raised 
by the evidence applying all relevant laws and regulations.  
See Roberson v. Principi, 251 F.3d at 1384.  

In Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004), the 
Federal Circuit explained its decision in Roberson, stating 
that Roberson requires, with respect to all pro se pleadings, 
that VA give a sympathetic reading to the veteran's filings 
by "determining all potential claims raised by the evidence, 
applying all relevant laws and regulations."  The Federal 
Circuit stated that when determining if CUE exists in an 
earlier decision, VA must give a sympathetic reading to the 
veteran's filings in that earlier proceeding to determine the 
scope of the claim.  

In the present case, the Board concludes that the appellant's 
reliance on Roberson is misplaced, as there is no allegation 
in the appellant's argument that the MROC failed to address 
all potential claims raised by the evidence at the time of 
the May 1987 rating decision.  In any event, the Board finds 
that the requirements of Roberson have been met as all 
potential claims raised by the evidence were considered by 
the MROC.  The applicable regulations at the time provide 
that personality disorders are not diseases or injuries 
within the meaning of applicable legislation and there was no 
medical evidence linking the appellant's current alcohol 
dependence to military service.  See 38 C.F.R. § 3.303 
(1986).  The appellant's argument is, in essence, that the 
MROC breached the duty to assist the veteran by not providing 
him with a VA examination.  As previously noted, breach of 
VA's duty to assist cannot form the basis of a CUE claim.  
See Hayre v. West, 188 F.3d 1327 1332-33 (Fed. Cir. 1999); 38 
C.F.R. § 20.1403(d)(2) (2003).

The Board reiterates that the veteran did not identify or 
report any medical treatment for his claimed disability other 
than the December 1986 VA discharge summary, which was 
obtained and considered by the MROC in the May 1987 rating 
action.  Furthermore, the appellant has not currently 
identified any medical records available at the time of the 
May 1987 rating decision, which would have demonstrated a 
chronic psychiatric disability at that time.  Thus, the Board 
concludes that the record does not demonstrate that the 
incorrect facts were before the MROC at the time of the May 
1987 rating action and the MROC did not make any error of 
fact or law that, had it not been made, would have manifestly 
changed the outcome of the decision at the time it was made.  
Accordingly, the May 1987 rating decision does not contain 
clear and unmistakable error.  



ORDER

The May 1987 rating decision, which denied entitlement to 
service connection for a nervous condition, was not clearly 
and unmistakably erroneous; the appeal is denied.  



                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



